ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on04/07/2021, which have been entered. As filed by Applicant: Claims 1-17 are pending. Claims 1 & 8 are currently amended. Claims 9-17 are newly added. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	The rejection of claims 1-8 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendments to the claims.


Response to Arguments
5.	Applicant’s arguments, filed 04/07/2021, with respect to the rejection of claims 1-5 & 8 under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi et al. (JP H 11269311 A), rejection of claim 8 under 35 U.S.C. 102(a)(1) as being anticipated by Kron et al. (WO 2004/072160 A1), and rejection of claims 6-7 under 35 U.S.C. 103 as being unpatentable over Noguchi et al. (JP H 11269 311 A), in view of Nakatomi et al. (US 2016/0310924 A1) have been fully considered and are persuasive.  The prior art rejection of the claims has been withdrawn. 
Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Andrew Meikle on 05/06/2021.
The application has been amended as follows: 	Claim 1, line 1, change “A sulfur-based active material prepared by baking…” to “A sulfur-based active material in the form of fine particles prepared by baking…”;
Claim 8, line 1, change “A method of preparing a sulfur-based active material, the method” to “A method of preparing a sulfur-based active material in the form of fine particles, the method”;
Claim 10, line 1, change “…wherein the median particle size…” to “…wherein a median particle size…” [Replace ‘the’ with ‘a’].


Allowable Subject Matter
7.	Claims 1-17 are allowed.

8.	The following is an examiner’s statement of reasons for allowance: These closely related references were cited in the previous office action: Noguchi et al. (JP H 11269 311 A; citations to its translation PDF), Nakatomi et al. (US 2016/0310924 A1), and Kron et al. (WO 2004/072160 A1). In light of Applicant’s amendments to the claims, the instant claims are allowable over these previously cited references for the reasons set forth in Applicant’s Remarks filed on 04/07/2021.
In agreement with Applicant’s arguments, Noguchi, Nakatomi and Kron, alone or in combination, do not disclose or reasonably suggest combining elemental sulfur with thermally expandable microcapsules to prepare a sulfur-based active material in the form of fine particles, as required by independent claims 1 & 8. 


9.	These closely related references were found during an additional search: Naito et al. (US 2010/0120929 A1) and Wang et al. (WO 2017/107040 A1).
	Naito teaches a method of producing heat-expandable microspheres, each comprising a shell of thermoplastic resin (e.g. methacrylonitrile) and a blowing agent (e.g. C1-C12 hydrocarbons) encapsulated therein (see para. 0019, 0047-0048, 0055). Naito teaches that the heat-expandable microspheres are thermally expanded into hollow particulates having excellent durability against repeated compression (see para. 0031-0034). Despite these similarities to the present invention, Naito fails to teach or even suggest including elemental sulfur with the heat-expandable microspheres. Naito only teaches sulfur as anions for aluminum salts (see para. 0080; para. 0074-0076: an aluminum salt is a water-soluble compound used as a polymerization auxiliary), thus clearly fails to teach the high total content of sulfur recited in the instant claims. Thus, Naito clearly does not teach or suggest a sulfur-based active material in the form of fine particles having a total sulfur content of 40% by mass or more [recited in composition claim 1] or greater than 250 parts by mass sulfur per 100 parts by mass thermally expandable microcapsules [recited in method claim 8], i.e. sulfur-based active materials due to the high sulfur content.
	Wang teaches a method for producing polymer-encapsulated Li2Sx (where 1 ≤ x ≤ 2) nanoparticles comprising the step of forming a mixture of a polymer and elemental sulfur, then vulcanizing the mixture at a vulcanization temperature/atmosphere and its use in a battery component (see para. 0011-0012; Example 1 in para. 0057-0063; see para. 0016, 0047: polyacrylonitrile-(PAN) encapsulated Li2Sx cathode). Despite these similarities to the present invention, Wang fails to disclose or fairly suggest thermally expandable microcapsules that contain hydrocarbon therein and a total content of sulfur of 40% by mass or more [composition claim 1] or more than 250 parts by mass sulfur per 100 parts by mass thermally expandable microcapsules [method claim 8]. Thus, Wang clearly fails to teach the instantly claimed composition and method as a whole having all of the required components.
	The remaining references listed on the PTO-892 form have been reviewed by the Examiner and are considered to be state of the art sulfur-based active materials and non-aqueous electrolyte secondary batteries containing the same cumulative to or less material than the prior art references discussed above.


10.	There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Noguchi, Nakatomi, Kron, Naito and/or Wang to arrive at the claimed sulfur-based active material as a whole with the claim required combination of features, one novel element of which is baking elemental sulfur and thermally expandable microcapsules to prepare fine particles having a high total content of sulfur.
One of ordinary skill in the art would not find the instantly claimed composition [claims 1-5 & 8-13], product [claims 6-7] and method [claims 8 & 14-17] limitations to be 
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.





/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        May 8, 2021